EXHIBIT 10.3

THIS WARRANT OR THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS. NO SALE OR DISPOSITION MAY BE EFFECTED WITHOUT (i) AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO, (ii) AN OPINION OF COUNSEL FOR THE
HOLDER, REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH REGISTRATION IS NOT
REQUIRED, (iii) RECEIPT OF A NO-ACTION LETTER(S) FROM THE APPROPRIATE
GOVERNMENTAL AUTHORITY(IES), OR (iv) OTHERWISE COMPLYING WITH THE PROVISIONS OF
SECTION 7 OF THIS WARRANT.

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT ARE
SUBJECT TO CERTAIN RESTRICTIONS SET FORTH IN THAT CERTAIN LOCK-UP AND LEAK-OUT
AGREEMENT, DATED AS OF JUNE 28, 2006, AS MAY BE AMENDED OR MODIFIED FROM TIME TO
TIME, BY AND BETWEEN MEDICAL SOLUTIONS MANAGEMENT INC. (F/K/A CHINA MEDIA
NETWORKS INTERNATIONAL, INC.) AND THE HOLDER HEREOF.

SERIES CS WARRANT TO PURCHASE SHARES

OF COMMON STOCK

 

Warrant Number    CS-14 Date of Grant    December 16, 2007 Exercise Term    The
purchase right represented by this Warrant is exercisable, in whole or in part,
at any time after the Date of Grant (as hereinafter defined) and from time to
time thereafter through and including the close of business on the date five (5)
years from the Date of Grant (the “Expiration Date”); provided, however, that in
the event that any portion of this Warrant is unexercised as of the Expiration
Date, the terms of Section 2(b) of this Warrant shall apply. Name of Holder   
Vicis Capital Master Fund Right to Purchase the following number of shares of
Common Stock of Medical Solutions Management Inc. (subject to adjustment as
provided herein)    2,500,000

 

Page 1



--------------------------------------------------------------------------------

Warrant Price    $0.40

 

Page 2



--------------------------------------------------------------------------------

Medical Solutions Management Inc., a Nevada corporation (the “Company”), hereby
certifies that, for value received, the “Holder” identified in the table above,
or its registered assigns, is the registered holder of a warrant (the “Warrant”)
to subscribe for and purchase the number of fully paid and nonassessable Common
Stock set forth in the table above (as adjusted pursuant to Section 4 hereof,
the “Warrant Shares”) of the Company, at a price per share equal to $0.40 (such
price and such other price as shall result, from time to time, from the
adjustments specified in Section 4 hereof is herein referred to as the “Warrant
Price”), subject to the provisions and upon the terms and conditions hereinafter
set forth.

As used herein, (a) the term “Common Stock” shall mean the Company’s presently
authorized Common Stock, par value $0.0001 per share, and any stock into or for
which such Common Stock may hereafter be converted or exchanged, (b) the term
“Date of Grant” shall mean December 16, 2007, and (c) the term “Other Warrants”
shall mean any warrant issued upon transfer or partial exercise of this Warrant.
The term “Warrant” as used herein shall be deemed to include Other Warrants
unless the context hereof or thereof clearly requires otherwise.

1. Term. The term of the purchase right represented by this Warrant as set forth
in the table above.

2. Exercise; Expiration; Redemption.

a. Method of Exercise; Payment; Issuance of New Warrant. Subject to Section 1
hereof, the purchase right represented by this Warrant may be exercised by the
holder hereof, in whole or in part and from time to time after the Date of
Grant, by the surrender of this Warrant (with the notice of exercise form
attached hereto as Exhibit A duly executed) at the principal office of the
Company and by the payment to the Company of an amount equal to the then
applicable Warrant Price multiplied by the number of Warrant Shares then being
purchased. The person or persons in whose name(s) any certificate(s)
representing shares of Common Stock shall be issuable upon exercise of this
Warrant shall be deemed to have become the holder(s) of record of, and shall be
treated for all purposes as the record holder(s) of, the shares represented
thereby (and such shares shall be deemed to have been issued) immediately prior
to the close of business on the date or dates upon which this Warrant is
exercised. In the event of any exercise of the rights represented by this
Warrant, certificates for the shares of stock so purchased shall be delivered to
the holder hereof as soon as possible and in any event within thirty (30) days
after such exercise and, unless this Warrant has been fully exercised, a new
Warrant representing the portion of the Warrant Shares, if any, with respect to
which this Warrant shall not then have been exercised shall also be issued to
the holder hereof as soon as possible and in any event within such thirty
(30)-day period.

 

Page 3



--------------------------------------------------------------------------------

b. Expiration. In the event that any portion of this Warrant is unexercised as
of the Expiration Date, such portion of this Warrant shall automatically expire,
and the holder hereof shall have no rights with respect to such unexercised
portion of this Warrant.

3. Stock Fully Paid; Reservation of Shares. All Warrant Shares that may be
issued upon the exercise of the rights represented by this Warrant will, upon
issuance pursuant to the terms and conditions herein, be fully paid and
nonassessable, and free from all taxes (other than any taxes determined with
respect to, or based upon, the income of the person to whom such shares are
issued), liens and charges (other than liens or charges created by actions of
the holder hereof or the person to whom such shares are issued), and pre-emptive
rights with respect to the issue thereof. During the period within which the
rights represented by this Warrant may be exercised, the Company will at all
times have authorized, and reserved for the purpose of the issue upon exercise
of the purchase rights evidenced by this Warrant, a sufficient number of shares
of its Common Stock to provide for the exercise of the rights represented by
this Warrant.

4. Adjustment of Warrant Price and Number of Shares. The number and kind of
securities purchasable upon the exercise of this Warrant and the Warrant Price
shall be subject to adjustment from time to time upon the occurrence of certain
events, as follows:

a. Reclassification or Merger. In case of any reclassification, change or
conversion of securities of the class issuable upon exercise of this Warrant
(other than a change in par value, or from par value to no par value, or from no
par value to par value, or as a result of a subdivision or combination), or in
case of any merger of the Company with or into another corporation (other than a
merger with another corporation in which the Company is the acquiring and the
surviving corporation and which does not result in any reclassification or
change of outstanding securities issuable upon exercise of this Warrant), or in
case of any sale of all or substantially all of the assets of the Company, the
Company, or such successor or purchasing corporation, as the case may be, shall
duly execute and deliver to the holder hereof a new Warrant (in form and
substance satisfactory to the holder hereof), so that the holder hereof shall
have the right to receive, at a total purchase price not to exceed that payable
upon the exercise of the unexercised portion of this Warrant, and in lieu of the
shares of Common Stock theretofore issuable upon exercise of this Warrant, the
kind and amount of shares of stock, other securities, money and property
receivable upon such reclassification, change or merger by a holder of the
number of shares of Common Stock then purchasable under this Warrant. Such new
Warrant shall provide for adjustments that shall be as nearly equivalent as may
be practicable to the adjustments provided for in this Section 4. The provisions
of this Section 4(a) shall similarly apply to successive reclassifications,
changes, mergers and transfers.

 

Page 4



--------------------------------------------------------------------------------

b. Subdivision or Combination of Shares. If at any time while this Warrant
remains outstanding and unexpired the Company shall subdivide or combine its
outstanding shares of Common Stock, the Warrant Price shall be proportionately
decreased in the case of a subdivision or increased in the case of a
combination, effective at the close of business on the date the subdivision or
combination becomes effective.

c. Stock Dividends. If at any time while this Warrant is outstanding and
unexpired the Company shall pay a dividend with respect to Common Stock payable
in Common Stock, then the Warrant Price shall be adjusted, from and after the
date of determination of stockholders entitled to receive such dividend or
distribution, to that price determined by multiplying the Warrant Price in
effect immediately prior to such date of determination by a fraction (i) the
numerator of which shall be the total number of shares of Common Stock
outstanding immediately prior to such dividend, and (ii) the denominator of
which shall be the total number of shares of Common Stock outstanding
immediately after such dividend.

d. Rights Offerings. In case the Company shall, at any time after the Date of
Grant, issue rights, options or warrants to the holders of equity securities of
the Company, entitling them to subscribe for or purchase shares of Common Stock
(or securities convertible or exchangeable into Common Stock) at a price per
share of Common Stock (or having a conversion or exchange price per share of
Common Stock if a security convertible or exchangeable into Common Stock) less
than the Warrant Price in effect on the record date for such issuance (or the
date of issuance, if there is no record date), the Warrant Price to be in effect
on and after such record date (or issuance date, as the case may be) shall be
reduced, concurrently with such issue, to a price equal to the consideration
received per share in connection with the issuance of such Additional Shares of
Common Stock. In case such purchase or subscription price may be paid in part or
in whole in a form other than cash, the fair value of such consideration shall
be determined by the Board of Directors of the Company (the “Board of
Directors”) in good faith as set forth in a duly adopted board resolution
certified by the Company’s Secretary or Assistant Secretary. Such adjustment
shall be made successively whenever such an issuance occurs; and in the event
that such rights, options, warrants, or convertible or exchangeable securities
are not so issued or expire or cease to be convertible or exchangeable before
they are exercised, converted, or exchanged (as the case may be), then the
Warrant Price shall again be adjusted to be the Warrant Price that would then be
in effect if such issuance had not occurred, provided however, the Company shall
adjust the number of Warrant Shares issued upon any exercise of this Warrant
after the adjustment required pursuant to this Section 4(d) but prior to the
date such subsequent adjustment is made, in order to equitably reflect the fact
that such rights, options, warrants, or convertible or exchangeable securities
were not so issued or expired or ceased to be convertible or exchangeable before
they were exercised, converted, or exchanged (as the case may be).

 

Page 5



--------------------------------------------------------------------------------

e. Other Issuances of Securities. In case the Company or any subsidiary of the
Company shall, at any time after the Date of Grant, issue shares of Common
Stock, or rights, options, warrants or convertible or exchangeable securities
containing the right to subscribe for or purchase shares of Common Stock
(excluding (i) shares, rights, options, warrants, or convertible or exchangeable
securities or issued in any of the transactions described in Sections 4(a),
4(b), 4(c), or 4(d) above, (ii) shares issued upon the exercise of such rights,
options or warrants or upon conversion or exchange of such convertible or
exchangeable securities, and (iii) this Warrant and any shares issued upon
exercise thereof), at a price per share of Common Stock (determined in the case
of such rights, options, warrants, or convertible or exchangeable securities by
dividing (x) the total amount receivable by the Company in consideration of the
sale and issuance of such rights, options, warrants, or convertible or
exchangeable securities, plus the total minimum consideration payable to the
Company upon exercise, conversion, or exchange thereof by (y) the total maximum
number of shares of Common Stock covered by such rights, options, warrants, or
convertible or exchangeable securities) lower than the Warrant Price in effect
on the date of such issuance, then the Warrant Price shall be reduced,
concurrently with such issue, to a price equal to the consideration received per
share in connection with the issuance of such Additional Shares of Common Stock.
For the purposes of such adjustment, the maximum number of shares of Common
Stock which the holder of any such rights, options, warrants or convertible or
exchangeable securities shall be entitled to subscribe for or purchase shall be
deemed to be issued and outstanding as of the date of such sale and issuance and
the consideration received by the Company therefor shall be deemed to be the
consideration received by the Company for such rights, options, warrants, or
convertible or exchangeable securities, plus the minimum consideration or
premium stated in such rights, options, warrants, or convertible or exchangeable
securities to be paid for the shares of Common Stock covered thereby. In case
the Company shall sell and issue shares of Common Stock, or rights, options,
warrants, or convertible or exchangeable securities containing the right to
subscribe for or purchase shares of Common Stock for a consideration consisting,
in whole or in part, of property other than cash or its equivalent, then in
determining the price per share of Common Stock and the consideration received
by the Company for purposes of the first sentence of this Section 4(e), the
Board of Directors shall determine, in good faith, the fair value of said
property, and such determination shall be described in a duly adopted board
resolution certified by the Company’s Secretary or Assistant Secretary. In case
the Company shall sell and issue rights, options, warrants, or convertible or
exchangeable securities containing the right to subscribe for or purchase shares
of Common Stock together with one (1) or more other securities as a part of a
unit at a price per unit, then in determining the price per share of Common
Stock and the consideration received by the Company for purposes of the first
sentence of this Section 4(e), the Board of Directors shall determine, in good
faith, which determination shall be described in a duly adopted board resolution
certified by the Company’s Secretary or Assistant Secretary, the fair value of
the rights, options, warrants, or convertible or exchangeable securities then
being sold as part of such unit. Such adjustment shall be made successively

 

Page 6



--------------------------------------------------------------------------------

whenever such an issuance occurs, and in the event that such rights, options,
warrants, or convertible or exchangeable securities expire or cease to be
convertible or exchangeable before they are exercised, converted, or exchanged
(as the case may be), then the Warrant Price shall again be adjusted to the
Warrant Price that would then be in effect if such sale and issuance had not
occurred, but such subsequent adjustment shall not affect the number of Warrant
Shares issued upon any exercise of this Warrant prior to the date such
subsequent adjustment is made.

f. Adjustment of Number of Shares. Upon each adjustment in the Warrant Price,
the number of Warrant Shares purchasable hereunder shall be adjusted, to the
nearest whole share, to the product obtained by multiplying the number of
Warrant Shares purchasable immediately prior to such adjustment in the Warrant
Price by a fraction, the numerator of which shall be the Warrant Price
immediately prior to such adjustment and the denominator of which shall be the
Warrant Price immediately thereafter.

g. Determination of Fair Market Value. For purposes of the Warrant, “fair market
value” of a share of Common Stock as of a particular date (the “Determination
Date”) shall mean (i) if shares of Common Stock are traded on a national
securities exchange (an “Exchange”), the weighted average of the closing sale
price of a share of the Common Stock of the Company on the last five (5) trading
days prior to the Determination Date reported on such Exchange as reported in
The Wall Street Journal (weighted with respect to the trading volume with
respect to each such day), (ii) if shares of Common Stock are not traded on an
Exchange but trade in the over-the-counter market and such shares are quoted on
the National Association of Securities Dealers Automated Quotations System
(“NASDAQ”), the weighted average of the closing sale price of a share of the
Common Stock of the Company on the last five (5) trading days prior to the
Determination Date reported on NASDAQ as reported in The Wall Street Journal
(weighted with respect to the trading volume with respect to each such day),
(iii) if such shares are an issue for which last sale prices are not reported on
NASDAQ, the average of the closing sale price, in each case on the last five (5)
trading days (or if the relevant price or quotation did not exist on any of such
days, the relevant price or quotation on the next preceding business day on
which there was such a price or quotation) prior to the Determination Date as
reported by the Over the Counter Bulletin Board (the “OTCBB”), the National
Quotation Bureau, Incorporated, or any other successor organization, (iv) if no
closing sales price is reported for the Common Stock by the OTCBB, National
Quotation Bureau, Incorporated or any other successor organization for such day,
the average of the high and low bid and asked price of any of the market makers
for the Common Stock as reported on the OTCBB or in the “pink sheets” by the
Pink Sheets, LLC on the last five (5) trading days, or (v) if no price can be
determined on the basis of the above methods of valuation, then the judgment of
valuation shall be determined in good faith by the Board of Directors, which
determination shall be described in a duly adopted board resolution certified by
the Company’s Secretary or Assistant Secretary. If the Board of Directors is
unable to

 

Page 7



--------------------------------------------------------------------------------

determine any Valuation (as defined below), or if the holders of at least fifty
percent (50%) of all of the Warrant Shares then issuable hereunder
(collectively, the “Requesting Holders”) disagree with the Board of Director’s
determination of any Valuation by written notice delivered to the Company within
five (5) business days after the determination thereof by the Board of Directors
is communicated to the holders of the Warrants affected thereby, which notice
specifies a majority-in-interest of the Requesting Holders’ determination of
such Valuation, then the Company and a majority-in-interest of the Requesting
Holders shall select a mutually acceptable investment banking firm of national
reputation which has not had a material relationship with the Company or any
officer of the Company within the preceding two (2) years, which shall determine
such Valuation. Such investment banking firm’s determination of such Valuation
shall be final, binding and conclusive on the Company and the holder hereof. Any
and all costs and fees of such investment banking firm shall be borne equally by
the Company and the Requesting Holders, however, if the Valuation is within 90%
of either party’s valuation, then the other party shall pay all of the costs and
fees of such investment banking firm. For purposes of this Section 4(g), the
term “Valuation” shall mean the determination, to be made initially by the Board
of Directors, of the fair market value per share of Common Stock pursuant to
clause (v) above.

h. Subsequent Changes. If, at any time after any adjustment of the Warrant Price
shall have been made hereunder as the result of any issuance, sale or grant of
any rights, options, warrants or convertible or exchangeable securities, any of
such rights, options or warrants or the rights of conversion or exchange
associated with such convertible or exchangeable securities shall expire by
their terms or any of such rights, options, warrants or convertible or
exchangeable securities shall be repurchased by the Company or a subsidiary of
the Company for a consideration per underlying share of Common Stock not
exceeding the amount of such consideration received by the Company in connection
with the issuance, sale or grant of such rights, options, warrants or
convertible or exchangeable securities, the Warrant Price then in effect shall
forthwith be increased to the Warrant Price that would have been in effect if
such expiring right, option or warrant or rights of conversion or exchange or
such repurchased rights, options, warrants or convertible or exchangeable
securities had never been issued. Similarly, if at any time after any such
adjustment of the Warrant Price shall have been made pursuant to Section 4(e)
above (i) any additional aggregate consideration is received or becomes
receivable by the Company in connection with the issuance of exercise of such
rights, options, warrants or convertible or exchangeable securities or
(ii) there is a reduction in the conversion or exchange ratio applicable to such
convertible or exchangeable securities so that fewer shares of Common Stock will
be issuable upon the conversion or exchange thereof or there is a decrease in
the number of shares of Common Stock issuable upon exercise of such rights,
options or warrants (except where such reduction or decrease results from a
combination of shares described in Section 4(b) above), the Warrant Price then
in effect shall be forthwith readjusted to the Warrant Price that would have
been in effect had such changes taken

 

Page 8



--------------------------------------------------------------------------------

place at the time that such rights, options, warrants or convertible or
exchangeable securities were initially issued, granted or sold. In no event
shall any readjustment under this Section 4(h) affect the validity of any
Warrant Shares issued upon any exercise of this Warrant prior to such
readjustment.

i. Excluded Transactions. Notwithstanding the foregoing, Sections 4(d) or 4(e)
above shall not apply to: (i) shares of Common Stock issued or deemed issued to
employees or directors of, or consultants to, the Company or any of its
subsidiaries pursuant to a plan, agreement, or arrangement approved by the Board
of Directors; provided that, at the time of any such issuance under clause
(i) above, the aggregate of such issuances under clause (i) in the then
preceding 12 month period shall not exceed 3,000,000 shares of Common Stock
(subject to equitable adjustment in the event a stock dividend, stock split,
combination, reclassification, or other similar event affecting the Common
Stock); provided, further that, the aggregate issuance after December 30, 2005
shall not, in any event, exceed 5,580,000 (subject to equitable adjustment in
the event a stock dividend, stock split, combination, reclassification, or other
similar event affecting the Common Stock); (ii) the issuance of securities
pursuant to the conversion or exercise of convertible or exercisable securities
outstanding on the Date of Grant; (iii) shares of Common Stock issued in
connection with any stock split or stock dividend of the Company; (iv) the
issuance of shares of Common Stock in connection with a bona fide joint venture
or business acquisition of or by the Company approved by the Board of Directors,
whether by merger, consolidation, sale of assets, sale or exchange of stock, or
otherwise; provided that, at the time of any such issuance under clause
(iv) above, the aggregate of such issuances under clause (iv) in the preceding
12 month period shall not exceed 10% of the then outstanding Common Stock
(assuming full conversion and exercise of all convertible and exercisable
securities); and (v) the issuance of shares of Common Stock upon conversion or
exercise of the Series A Warrants, Series B Warrants, Series C Warrants, Series
BD Warrants, or Series CS Warrants issued by the Company on or prior to the Date
of Grant.

5. Notice of Adjustments. Whenever the Warrant Price or the number of Warrant
Shares purchasable hereunder shall be adjusted pursuant to Section 4 hereof, the
Company shall deliver to the holder hereof a certificate signed by its chief
financial officer setting forth, in reasonable detail, the event requiring the
adjustment, the amount of the adjustment, the method by which such adjustment
was calculated, and the Warrant Price and the number of Warrant Shares
purchasable hereunder after giving effect to such adjustment.

6. Fractional Shares. No fractional shares of Common Stock will be issued in
connection with any exercise hereunder, but in lieu of such fractional shares
the Company shall make a cash payment therefor based on the fair market value
(as determined in accordance with Section 4(g) above) of a share of Common Stock
on the date of exercise.

 

Page 9



--------------------------------------------------------------------------------

7. Compliance with Securities Act; Disposition of Warrant or Warrant Shares.

a. Compliance with Securities Act. The holder hereof, by acceptance hereof,
agrees that this Warrant and the shares of Common Stock to be issued upon
exercise hereof are being acquired for investment and that such holder will not
offer, sell or otherwise dispose of this Warrant, or any shares of Common Stock
to be issued upon exercise hereof except under circumstances which will not
result in a violation of the Securities Act of 1933, as amended (the “Securities
Act”). Upon exercise of this Warrant, the holder hereof shall confirm in
writing, by executing the form attached as Exhibit A hereto, that the shares of
Common Stock so purchased are being acquired for investment and not with a view
toward distribution or resale. This Warrant and all shares of Common Stock
issued upon exercise of this Warrant (unless registered under the Securities
Act) shall be stamped or imprinted with a legend in substantially the following
form:

“THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS. NO SALE OR DISPOSITION
MAY BE EFFECTED WITHOUT (i) AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO,
(ii) AN OPINION OF COUNSEL FOR THE HOLDER, REASONABLY SATISFACTORY TO THE
COMPANY, THAT SUCH REGISTRATION IS NOT REQUIRED, (iii) RECEIPT OF A NO-ACTION
LETTER(S) FROM THE APPROPRIATE GOVERNMENTAL AUTHORITY(IES), OR (iv) OTHERWISE
COMPLYING WITH THE PROVISIONS OF SECTION 7 OF THIS WARRANT UNDER WHICH THESE
SECURITIES WERE ISSUED DIRECTLY OR INDIRECTLY.”

In addition, in connection with the issuance of this Warrant, the holder
specifically represents to the Company by acceptance of this Warrant as follows:

(1) The holder hereof is aware of the Company’s business affairs and financial
condition, and has acquired information about the Company sufficient to reach an
informed and knowledgeable decision to acquire this Warrant. The holder hereof
has executed a confidentiality agreement and will hold all information governed
by that agreement in accordance with the terms of such agreement. The holder is
acquiring this Warrant for its own account for investment purposes only and not
with a view to, or for the resale in connection with, any “distribution” thereof
for purposes of the Securities Act.

(2) The holder hereof understands that this Warrant and the Warrant Shares have
not been registered under the Securities Act in reliance upon a specific
exemption therefrom, which exemption depends upon, among other things, the bona
fide nature of such holder’s investment intent as expressed herein. In this
connection, the holder hereof understands that, in the view of the SEC, the
statutory basis for such exemption may be unavailable if such holder’s
representation was predicated solely

 

Page 10



--------------------------------------------------------------------------------

upon a present intention to hold this Warrant and the Warrant Shares for the
minimum capital gains period specified under applicable tax laws, for a deferred
sale, for or until an increase or decrease in the market price of this Warrant
and the Warrant Shares, or for a period of one (1) year or any other fixed
period in the future.

(3) The holder hereof further understands that this Warrant and the Warrant
Shares must be held indefinitely unless subsequently registered under the
Securities Act and any applicable state securities laws, or unless exemptions
from registration are otherwise available.

(4) The holder hereof is aware of the provisions of Rule 144 and 144A,
promulgated under the Securities Act, which, in substance, permit limited public
resale of “restricted securities” acquired, directly or indirectly, from the
issuer thereof (or from an affiliate of such issuer), in a non-public offering
subject to the satisfaction of certain conditions, if applicable, including,
among other things: the availability of certain public information about the
Company, the resale occurring not less than one (1) year after the party has
purchased and paid for the securities to be sold; the sale being made through a
broker in an unsolicited “broker’s transaction” or in transactions directly with
a market maker (as said term is defined under the Securities Exchange Act of
1934, as amended) and the amount of securities being sold during any three-month
period not exceeding the specified limitations stated therein.

(5) The holder hereof further understands that at the time it wishes to sell
this Warrant and the Warrant Shares there may be no public market upon which to
make such a sale, and that, even if such a public market then exists, the
Company may not be satisfying the current public information requirements of
Rule 144 and 144A, and that, in such event, the holder hereof may be precluded
from selling this Warrant and the Warrant Shares under Rule 144 and 144A even if
the one (1)-year minimum holding period had been satisfied.

(6) The holder hereof further understands that in the event all of the
requirements of Rule 144 and 144A are not satisfied, registration under the
Securities Act, compliance with Regulation A, or some other registration
exemption will be required; and that, notwithstanding the fact that Rule 144 and
144A is not exclusive, the staff of the SEC has expressed its opinion that
persons proposing to sell private placement securities other than in a
registered offering and otherwise than pursuant to Rule 144 and 144A will have a
substantial burden of proof in establishing that an exemption from registration
is available for such offers or sales, and that such persons and their
respective brokers who participate in such transactions do so at their own risk.

b. Exchange. This Warrant may be exchanged, without payment of any service
charge, for one (1) or more new Warrants of like tenor exercisable for the same
aggregate number of shares of Common Stock upon surrender to the Company by the
registered holder hereof in person or by legal representative or by attorney
duly

 

Page 11



--------------------------------------------------------------------------------

authorized in writing and, upon issuance of the new Warrant or Warrants, the
surrendered Warrant shall be cancelled and disposed of by the Company.

c. Disposition of Warrant or Warrant Shares. With respect to any offer, sale or
other disposition of this Warrant, or any Warrant Shares acquired pursuant to
the exercise of this Warrant prior to registration of such Warrant or Warrant
Shares, the holder hereof and each subsequent holder of this Warrant agrees to
give written notice to the Company prior thereto, describing briefly the manner
thereof, together with a written opinion of such holder’s counsel, if reasonably
requested by the Company, to the effect that such offer, sale or other
disposition may be effected without registration or qualification (under the
Securities Act as then in effect or any federal or state law then in effect) of
this Warrant or such Warrant Shares and indicating whether or not under the
Securities Act certificates for this Warrant or such Warrant Shares to be sold
or otherwise disposed of require any restrictive legend as to applicable
restrictions on transferability in order to ensure compliance with applicable
law. Promptly upon receiving such written notice and reasonably satisfactory
opinion, if so requested, the Company, as promptly as practicable, shall notify
such holder that such holder may sell or otherwise dispose of this Warrant or
such Warrant Shares, all in accordance with the terms of the notice delivered to
the Company. If a determination has been made pursuant to this Section 8(c) that
the opinion of counsel for the holder is not reasonably satisfactory to the
Company, the Company shall so notify the holder promptly after such
determination has been made and neither this Warrant nor any Warrant shall be
sold or otherwise disposed of until such disagreement has been resolved. The
foregoing notwithstanding, this Warrant or such Warrant Shares may (i) as to
such federal laws, be offered, sold or otherwise disposed of in accordance with
Rule 144 and 144A under the Securities Act, provided that the Company shall have
been furnished with such information as the Company may reasonably request to
provide a reasonable assurance that the provisions of Rule 144 and 144A have
been satisfied and (ii) be offered, sold, distributed or otherwise transferred
to any Affiliate of the Holder without regard to this Section 7, but only if the
Company is in receipt of an opinion of counsel as to the permissibility of such
transfer under federal and state securities laws and an investor representation
letter from the transferee, in form and substance reasonably satisfactory to the
Company. Each certificate representing this Warrant or the Warrant Shares thus
transferred (except a transfer pursuant to Rule 144) shall bear a legend as to
the applicable restrictions on transferability in order to ensure compliance
with such laws, unless in the aforesaid opinion of counsel for the holder, such
legend is not required in order to ensure compliance with such laws. The Company
may issue stop transfer instructions to its transfer agent or, if acting as its
own transfer agent, the Company may stop transfer on its corporate books, in
connection with such restrictions. As used herein, “Affiliate of the Holder”
shall mean (x) any owner, shareholder, partner or member of the holder hereof,
and (y) any other Person that directly or indirectly, through one or more
intermediaries, Controls or is Controlled by or is under common Control (as such
terms are defined in Rule 12b-2 promulgated under the Securities Exchange Act of
1934, as amended) with the holder hereof.

 

Page 12



--------------------------------------------------------------------------------

8. Rights as Stockholders; Information. No holder hereof, as such, shall be
entitled to vote or be deemed the holder of Common Stock or any other securities
of the Company which may at any time be issuable on the exercise hereof for any
purpose, nor shall anything contained herein be construed to confer upon the
holder hereof, as such, any of the rights of a stockholder of the Company or any
right to vote for the election of the directors or upon any matter submitted to
stockholders at any meeting thereof, or to receive notice of meetings, until
this Warrant shall have been exercised and the Warrant Shares purchasable upon
the exercise hereof shall have become deliverable, as provided herein. The
foregoing notwithstanding, the Company will transmit to the holder hereof such
information, documents and reports as are generally distributed to the holders
of any class or series of the securities of the Company concurrently with the
distribution thereof to the stockholders.

9. Additional Rights.

9.1 Mergers. In the event that the Company undertakes to (i) sell, lease,
exchange, convey or otherwise dispose of all or substantially all of its
property or business, or (ii) merge into or consolidate with any other
corporation (other than a wholly-owned subsidiary of the Company), or effect any
transaction (including a merger or other reorganization) or series of related
transactions, in which more than fifty percent (50%) of the voting power of the
Company is disposed of, the Company will use its best efforts to provide at
least thirty (30) days notice of the terms and conditions of the proposed
transaction. The Company shall cooperate with the holder in consummating the
sale of this Warrant in connection with any such transaction.

10. Modification and Waiver. This Warrant and any provision hereof may be
changed, waived, discharged or terminated only by an instrument in writing
signed by the party against which enforcement of the same is sought.

11. Notices. Unless otherwise specifically provided herein, all communications
under this Warrant shall be in writing and shall be deemed to have been duly
given (i) on the date of service if served personally on the party to whom
notice is to be given, (ii) on the day of transmission if sent by facsimile
transmission to the number shown on the books of the Company, and telephonic
confirmation of receipt is obtained promptly after completion of transmission,
(iii) on the day after delivery to Federal Express or similar overnight courier,
or (iv) on the fifth day after mailing, if mailed to the party to whom notice is
to be given, by first class mail, registered or certified, postage prepaid, and
properly addressed, return receipt requested, to each such holder at its address
as shown on the books of the Company or to the Company at the address indicated
therefor on the signature page of this Warrant. Any party hereto may change its
address for purposes of this Section 11 by giving the other party written notice
of the new address in the manner set forth herein.

 

Page 13



--------------------------------------------------------------------------------

12. Binding Effect on Successors. This Warrant shall be binding upon any
corporation succeeding the Company by merger, consolidation or acquisition of
all or substantially all of the Company’s assets, and all of the obligations of
the Company relating to the Common Stock issuable upon the exercise or
conversion of this Warrant shall survive the exercise, conversion and
termination of this Warrant and all of the covenants and agreements of the
Company shall inure to the benefit of the successors and assigns of the holder
hereof. The Company will, at the time of the exercise or conversion of this
Warrant, in whole or in part, upon request of the holder hereof but at the
Company’s expense, acknowledge in writing its continuing obligation to the
holder hereof in respect of any rights to which the holder hereof shall continue
to be entitled after such exercise or conversion in accordance with this
Warrant; provided, that the failure of the holder hereof to make any such
request shall not affect the continuing obligation of the Company to the holder
hereof in respect of such rights.

13. Lost Warrants or Stock Certificates. The Company covenants to the holder
hereof that, upon receipt of evidence reasonably satisfactory to the Company of
the loss, theft, destruction or mutilation of this Warrant or any stock
certificate and, in the case of any loss, theft or destruction, upon receipt of
an executed lost securities bond or indemnity reasonably satisfactory to the
Company, or in the case of any such mutilation upon surrender and cancellation
of such Warrant or stock certificate, the Company will make and deliver a new
Warrant or stock certificate, of like tenor, in lieu of the lost, stolen,
destroyed or mutilated Warrant or stock certificate.

14. Descriptive Headings. The descriptive headings of the several paragraphs of
this Warrant are inserted for convenience only and do not constitute a part of
this Warrant.

15. Governing Law. This Warrant shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the
Commonwealth of Massachusetts (without regard to principles of conflicts of
laws).

16. Remedies. In case any one (1) or more of the covenants and agreements
contained in this Warrant shall have been breached, the holder hereof (in the
case of a breach by the Company), or the Company (in the case of a breach by the
holder), may proceed to protect and enforce their or its rights either by suit
in equity and/or by action at law, including, but not limited to, an action for
damages as a result of any such breach and/or an action for specific performance
of any such covenant or agreement contained in this Warrant.

17. Acceptance. Receipt of this Warrant by the holder hereof shall constitute
acceptance of and agreement to the foregoing terms and conditions.

18. No Impairment of Rights. The Company will not, by amendment of its Charter
or through any other means, avoid or seek to avoid the observance or performance
of any of the terms of this Warrant, but will at all times in good faith assist

 

Page 14



--------------------------------------------------------------------------------

in the carrying out of all such terms and in the taking of all such action as
may be necessary or appropriate in order to protect the rights of the holder
hereof against impairment.

19. Assignment; Exchange of Warrant. Subject to compliance with applicable
securities laws, this Warrant, and the rights evidenced hereby, may be
transferred by any registered holder hereof (a “Transferor”) by endorsement by
the Transferor of the form of assignment attached as Exhibit B hereto. On the
surrender for exchange of this Warrant, with the Transferor’s endorsement and
together with an opinion of counsel reasonably satisfactory to the Company that
the transfer of this Warrant will be in compliance with applicable securities
laws, the Company will, at the Transferor’s sole cost and expense, including
payment by the Transferor of any applicable transfer taxes, issue and deliver to
or on the order of the Transferor thereof a new Warrant or Warrants of like
tenor, in the name of the Transferor and/or the transferee(s) specified by the
Transferor (each, a “Transferee”), providing for in the aggregate on the face or
faces thereof the number of shares of Common Stock called for on the face or
faces of the Warrant so surrendered by the Transferor. Notwithstanding the
foregoing, no such transfers shall result in any public distribution of this
Warrant.

 

Page 15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed on its
behalf by one of its officers thereunto duly authorized.

 

MEDICAL SOLUTIONS MANAGEMENT INC.  

/s/ Brian Lesperance

By:   Brian Lesperance Its:   President  

Dated: December 16, 2007

 

Page 16



--------------------------------------------------------------------------------

NOTICE TO FLORIDA RESIDENTS

 

--------------------------------------------------------------------------------

WHERE SALES ARE MADE TO FIVE OR MORE PERSONS IN FLORIDA (EXCLUDING CERTAIN
INSTITUTIONAL PURCHASERS DESCRIBED IN SECTION 517.061(7) OF THE FLORIDA
SECURITIES AND INVESTOR PROTECTION ACT) (THE “ACT”), ANY SUCH SALE MADE PURSUANT
TO SECTION 517.061(11) OF THE ACT SHALL BE VOIDABLE BY THE PURCHASER EITHER
WITHIN THREE DAYS AFTER THE FIRST TENDER OF CONSIDERATION IS MADE BY SUCH
PURCHASER TO THE ISSUER, OR AN AGENT OF THE ISSUER, OR AN ESCROW AGENT OR WITHIN
THREE DAYS AFTER THE AVAILABILITY OF THAT PRIVILEGE IS COMMUNICATED TO SUCH
PURCHASER, WHICHEVER OCCURS LATER.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTICE OF EXERCISE

1. The undersigned hereby elects to purchase                      shares of
Common Stock of Medical Solutions Management Inc. pursuant to the terms of the
attached Warrant, and tenders herewith payment of the purchase price of such
shares in full.

2. Please issue a certificate or certificates representing said shares in the
name of the undersigned or in such other name or names as are specified below:

 

 

 

    (Name)    

 

   

 

    (Address)  

3. The undersigned represents that the aforesaid shares are being acquired for
the account of the undersigned for investment and not with a view to, or for
resale in connection with, the distribution thereof and that the undersigned has
no present intention of distributing or reselling such shares.

 

   

 

    (Signature)

 

    (Date)    



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ASSIGNMENT

(To be signed only on transfer of the Warrant)

For value received, the undersigned hereby sells, assigns, and transfers unto
                                                              the right
represented by the within Series CS Warrant No. CS-     to purchase
                     shares of Common Stock of Medical Solutions Management Inc.
to which the within Series CS Warrant No. CS-     relates, and appoints
                                                              Attorney-in-Fact
to transfer such right on the books of Medical Solutions Management Inc., with
full power of substitution in the premises.

 

Dated:    

 

    (Signature must conform to name of holder as specified on the face of the
Warrant)    

 

   

 

   

 

    (Address)